se 2:18-cv-04217-JWH-AGR Document 27 Filed 07/26/21 Pagelofi Page ID #:1524

 

1
2
3
4
5
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | BRANDON STEVEN LOVATO, No. CV 18-4217-JWH (AGR)
12 Petitioner,
3) v. RECOMMENDATION OF UNITED
14 }] RAYMOND MADDEN, Warden, STATES MAGISTRATE JUDGE
15 Respondent.
16
17 Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,

18 |] including the magistrate judge’s Report and Recommendation. No objections to the
19 |] Report have been filed. The Court accepts the findings and recommendation of the
20 || Magistrate Judge.

21 IT IS ORDERED that Judgment be entered denying the Petition for Writ of

22 |} Habeas Corpus and dismissing this action with prejudice.

: WW
24 || DATED: _ July 26. 2021 ,

JOHN W. HOLCOMB
25 United States District Judge

26
27
28

 

 

 
